Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruopp US 2,603,456 in view of Simmons US 5,004,366.
Ruopp discloses a modular portable system for separating traffic into discrete zones, 
see Col. 1, lns. 11-31, the system comprising:
A plurality of mounts (26/28) configured to be anchored to a road surface, and defining 
a vertical mount axis.  See Figs. 5, 8, Col. 4, lns. 3-10.
A plurality of posts/accessory (25) mounted to a respective mount, as at connecting 
sleeve (28) and configured to extend vertically above said respective mount (26).
A plurality of rail segments (29) configured to be pivotably attached to a respective post 
mount (26), at opposing ends of said rail segments, such that a plurality of said
rail segments can be vertically stacked along the height of a respective post 
thereby forming a fence (22).  
A tension connector (27), such as a threaded cap configured to secure said plurality of 
rails (29) on said post (25).
What Ruopp does not disclose is the use of a break away bolt.  However, Simmons 
teaches a break away coupling for mounting sign posts and the like to a base member 
(22) having connecting sleeves (12, 14) and a shear bolt (16) disposed therein such that an impact of predetermined magnitude will cause the shear bolt (16) to fracture and separate the sign post from the base, thereby protecting the base from damage.  See Figs. 1-7, Col. 3, ln. 68-Col. 4, ln. 54.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable fencing system of Ruopp with the shear connectors taught by Simmons, in order to permit limited impact-attenuating movement by the fencing system.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruopp US 2,603,456 in view of Simmons US 5,004,366 as applied to claim 1 above, and further in view of James US 2012/0241702.  Ruopp in view of Simmons disclose a modular, portable fencing system for vehicular and pedestrian applications, the system including aluminum or steel breakaway bolts for use in securing fence posts to ground-anchoring base units.  What Ruopp in view of Simmons do not disclose are the use of plastic shear bolts.  However, James teaches it is known to use frangible bolts made of plastic or some other material which is structurally weaker than the material of the fence/guardrail.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the frangible bolts of Ruopp in view of Simmons from plastic as taught by James, in order to accommodate pedestrian or play based activities.


Claim(s) 3-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruopp US 2,603,456 in view of Simmons US 5,004,366 as applied to claim 1 above, and further in view of Recker et al. US 8,230,628.  Ruopp in view of Simmons disclose a modular, portable fencing system for vehicular and pedestrian applications,
including the use of traffic signs (30) of Simmons, but do not disclose a rotatable connection assembly.  However, Recker et al. teach it is known to mount a reflector or sign (R) to a roadway barrier (B) using a support bracket (28).  The bracket comprising:
A lower connection portion, having an aperture therethrough for receiving a mounting bolt (28) extending upwardly from a top of the barrier (B).  The bracket further comprising a brace portion (28) extending vertically from one end of the connecting portion and configured to support a reflector or sign.  See Figs. 1, 2; Col. 1, ln. 45-Col. 3, ln. 40.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modular, portable fencing system of Ruopp in view of Simmons with the reflector/sign support bracket taught by Recker et al. in order to improve visibility and safety.  

With respect to claims 8-13 Ruopp discloses the mount (26) includes a plate for attachment to a road surface and a post (28) extending from said plate.  The rails define sleeves configured to pivotable engage the posts (25) in a stacked arrangement and a threaded cap (27) secures the posts and rails to the post (28) of mount (26).  See Figs. 4-8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cap (27) or Ruopp to secure the bracket taught by Recker et al. in order to facilitate positioning of a reflector/sign.
	Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				08/22/2022